Citation Nr: 0707095	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  03-17 953	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder.  








ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from 
November 1984 to November 1987.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which denied the veteran's petition to reopen his 
claim for service connection for a lumbar spine disorder.  In 
July 2004, the Board reopened the claim based on new and 
material evidence, but remanded it for further development.  

Regrettably, because still further development of the 
evidence is needed before the Board can make a decision, this 
appeal is once again being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran's service medical records (SMRs) indicate he 
sustained an injury to his right lower back in February 1987 
when an oxygen tank hit him.  He was diagnosed with a lumbar 
strain.  He continued to complain of low back pain and 
receive treatment for mechanical back pain until he was 
discharged from service in November 1987.  Three months 
later, a February 1987 VA examination indicated he had no 
signs of a low back disorder.  X-rays were normal and there 
was no evidence of muscle spasm or tenderness.

A November 1994 VA medical certificate indicates the veteran 
complained of chronic low back pain.  He had mild tenderness 
over the lumbar spine and slight limitation of motion due to 
pain.  A June 2000 magnetic resonance imaging (MRI) revealed 
he had a mild broad-based disk bulge at the L5-S1 level.   

In July 2004, the Board directed the RO to schedule the 
veteran for a VA orthopedic examination to obtain a medical 
nexus opinion concerning the etiology of his current lumbar 
spine disorder.  The examiner was asked to provide an opinion 
as to whether it was as likely as not that the veteran's 
lumbar spine disorder had its onset in service.  If arthritis 
was demonstrated, the examiner was asked to provide an 
opinion as to whether it was present within the first post-
service year or otherwise attributable to his service.

In November 2004, the veteran was scheduled for a VA 
orthopedic examination.  The examiner diagnosed him with a 
lumbosacral strain and a bulging disc at the L5-S1 level.  
The examiner opined that it was less likely than not that the 
veteran's bulging disc was sustained in service.  The 
examiner, however, did not comment on whether the lumbosacral 
strain was related to service.  So a remand is necessary so 
this can be clarified.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  See also, Stegall v. West, 
11 Vet. App. 268, 271 (1998) (where the remand orders of the 
Board are not complied with, the Board itself errs in failing 
to ensure compliance).  
  
Accordingly, the case is REMANDED for the following action:

1.  If possible, have the VA physician who 
examined the veteran in November 2004 
submit an addendum to the report of that 
evaluation indicating whether the 
veteran's lumbosacral strain is chronic in 
nature.  If so, the examiner is asked to 
provide an opinion as to whether it is at 
least as likely as not that the 
lumbosacral strain was incurred in or is 
otherwise attributable to his military 
service.  If, for whatever reason, it is 
not possible to have that same VA examiner 
comment further, then obtain a medical 
opinion from another doctor equally 
qualified to make this important 
determination.  (Note:  if the latter 
situation arises, this may require having 
the veteran reexamined.) 

If no opinion can be rendered, without 
resorting to pure speculation, explain why 
this is not possible.   
 
It is absolutely imperative that the VA 
examiner, whomever designated, has access 
to and reviews the claims folder for the 
veteran's pertinent medical history.  
This includes a complete copy of this 
remand.  The examiner must note in the 
addendum that he or she has reviewed the 
claims file.  

2.  Review the claims file.  If any 
development is incomplete, including if 
any of the examination report does not 
contain sufficient information to respond 
to the questions posed, take corrective 
action before readjudication.  38 C.F.R. § 
4.2; Stegall v. West, 11 Vet. App. 268 
(1998). 

3.  Then readjudicate this claim in light 
of any additional evidence obtained.  If 
it is not granted to the veteran's 
satisfaction, send him a supplemental 
statement of the case (SSOC) and give him 
time to respond before returning the case 
to the Board for further appellate 
consideration.

No action is required of the veteran until further notice is 
received.  By this action, the Board intimates no opinion, 
legal or factual, as to the ultimate disposition warranted in 
this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


